UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1032


JENNIFER KING,

                     Plaintiff - Appellant,

              v.

U.S. FISH AND WILDLIFE SERVICE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, District Judge. (2:20-cv-00030-BO)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jennifer King, Appellant Pro Se. Rudy E. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jennifer King appeals from the district court’s order dismissing her quiet title action

as barred by the 12-year limitation period provided in the United States’ waiver of

sovereign immunity for such actions, 28 U.S.C. § 2409a(g). We have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s dismissal of King’s

action. See King v. U.S. Fish & Wildlife Serv., No. 2:20-cv-00030-BO (E.D.N.C. Nov. 12,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2